Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 04/19/2022 have been fully considered but they are not persuasive.
The applicant argues that some of the elements as disclosed by Kimira are not electrically connected.  The examiner respectfully disagrees.  Kimura (figure 47) discloses a semiconductor device as claimed including wherein one of a source and a drain of the first transistor and a gate of the first transistor are electrically connected to the first scan line (110 and 4702), wherein the other of the source and the drain of the first transistor is electrically connected to the second scan line (source/drain of 4702 is connected to 105 via 4701 and 102).  Even though some of the elements are not directly connected, they are electrically connected via other elements.  The applicant should note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kimura (US 2006/0238135).
Regarding claim 2, Kimura (figure 47) discloses a semiconductor device comprising: 
a first scan line; 
a second scan line (105 and 110); 
a first transistor (4702); and 
a second transistor (4701), 
wherein one of a source and a drain of the first transistor and a gate of the first transistor are electrically connected to the first scan line (110 and 4702), 
wherein the other of the source and the drain of the first transistor is electrically connected to the second scan line (source/drain of 4702 is connected to 105 via 4701 and 102), 
wherein one of a source and a drain of the second transistor and a gate of the second transistor are electrically connected to the second scan line (101 and 4701), and 
wherein the other of the source and the drain of the second transistor is electrically connected to the first scan line (source/drain of 4701 is connected to 110 via 4702 and 4703).  
Regarding claim 3, Kimura (figure 47) discloses wherein a channel formation region of the first transistor comprises an oxide semiconductor, and wherein a channel formation region of the second transistor comprises an oxide semiconductor (see at least paragraph 0044).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (US 2006/0238135) in view of Hashimoto et al. (US 2002/0050967).
Regarding claim 4, Kimura (figure 47) discloses a semiconductor device comprising: 
a first scan line; 
a second scan line (105 and 110); 
a first transistor (4702); and 
a second transistor (4701), 
a pixel electrode (first electrode; see at least paragraph 0138);
wherein one of a source and a drain of the first transistor and a gate of the first transistor are electrically connected to the first scan line (110 and 4702), 
wherein the other of the source and the drain of the first transistor is electrically connected to the second scan line (source/drain of 4702 is connected to 105 via 4701 and 102), 
wherein one of a source and a drain of the second transistor and a gate of the second transistor are electrically connected to the second scan line (101 and 4701), and 
wherein the other of the source and the drain of the second transistor is electrically connected to the first scan line (source/drain of 4701 is connected to 110 via 4702 and 4703).  
Kimura discloses the limitations as shown in the rejection of claim 4 above.  However, Kimura is silent regarding wherein the pixel electrode overlaps with the first scan line.  Hashimoto et al. (figure 1) teaches wherein the pixel electrode overlaps with the first scan line (PIX and GL).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pixel electrode as taught by Hashimoto et al. in order to improve the storage capacitance of the pixel areas and simplify the manufacturing costs. 
Regarding claim 5, Kimura (figure 47) discloses wherein a channel formation region of the first transistor comprises an oxide semiconductor, and wherein a channel formation region of the second transistor comprises an oxide semiconductor (see at least paragraph 0044).  
Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagase et al. (US 6,914,643) in view of Ahn et al. (US 2005/0270454).
Regarding claim 6, Nagase et al. (figures 1-4c) discloses a semiconductor device comprising: 
a pixel portion comprising: 
a first pixel electrically connected to a first scan line (2); and 
a second pixel electrically connected to a second scan line (2); 
a first protective circuit outside the pixel portion, the first protective circuit comprising a first transistor (28, 32); and 
a second protective circuit outside the pixel portion, the second protective circuit comprising a second transistor (28, 32 of the adjacent pixel), 
wherein one of a source and a drain of the first transistor and a gate of the first transistor are electrically connected to the first scan line (32 and 2), 
wherein the other of the source and the drain of the first transistor is electrically connected to the second scan line (2, 28, 32 of the adjacent ESD via line 22), 
wherein one of a source and a drain of the second transistor and a gate of the second transistor are electrically connected to the second scan line (32 and 2), 
wherein the other of the source and the drain of the second transistor is electrically connected to the first scan line (2, 28, 32 of the adjacent ESD via line 22), 
wherein the first pixel comprises: 
a transistor; 
an insulating film over the transistor; and 
a pixel electrode over the insulating film, the pixel electrode electrically connected to the transistor (see at least column 22, lines 1-25).  
Nagase et al. discloses the limitations as shown in the rejection of claim 5 above.  However, Nagase et al. is silent regarding wherein the channel width.  Ahn et al. (figure 13) teaches wherein a channel width of the first transistor is larger than a channel length of the first transistor, wherein a channel width of the second transistor is larger than a channel length of the second transistor  (300-320).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the channels as taught by Ahn et al. in order to improve aperture ratio of the pixel areas and simplify the manufacturing costs. 
Regarding claim 7, Nagase et al. (figures 1-4c) discloses wherein a channel formation region of the first transistor comprises an oxide semiconductor, and wherein a channel formation region of the second transistor comprises an oxide semiconductor.  
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagase et al. in view of Ahn et al.; further in view of Hashimoto et al. (US 2002/0050967).
Regarding claim 8, Nagase et al. as modified by Ahn et al. teaches the limitations as shown in the rejection of claim 6 above.  However, Kimura is silent regarding wherein the pixel electrode overlaps with the first scan line.  Hashimoto et al. (figure 1) teaches wherein the pixel electrode overlaps with the first scan line (PIX and GL).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pixel electrode as taught by Hashimoto et al. in order to improve the storage capacitance of the pixel areas and simplify the manufacturing costs. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871